Per Curiam:

The defendant was convicted of the violation of an injunction restraining him from maintaining a nuisan.ce in a certain place in the city of Atchison. He appeals from the judgment. No question is presented which has not heretofore been determined by the decisions of this court. The evidence regarding the records of the collector of internal revenue was properly-admitted. (The State v. Schaeffer, 74 Kan. 390; The State v. Fishback, 79 Kan. 679.) There was substantial evidence to sustain the finding, and that determines the inquiry here.
The judgment is affirmed.